Citation Nr: 1117863	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  08-26 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than November 27, 2006, for the grant of service connection for pityriasis veriscolor.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which granted service connection for pityriasis veriscolor (claimed as skin condition) at a 60 percent rating, effective November 27, 2006.   

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in February 2011.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  In an April 1994 rating action, the RO denied claim for service connection for pityriasis veriscolor; although properly notified, the Veteran did not appeal that determination.

3.  Thereafter, the Veteran's reopened claim for service connection for pityriasis veriscolor was received on November 27, 2006.  There was no earlier formal or informal claim submitted following the unappealed rating action of April 1994.






CONCLUSION OF LAW

The criteria for an effective date prior to November 27, 2006, for the grant of service connection for pityriasis veriscolor have not been met.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400(b)(2)(i) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  The Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

The Board notes that the request for an earlier effective date is a downstream issue from the grant of the benefit sought, which was initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Moreover, the resolution of the Veteran's appeal for an earlier effective date is also dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law). 

In any event, the Veteran was provided with notice regarding earlier effective date issues in a July 2010 letter from the RO.

Law and Regulations

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.400 (2010).  Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  In cases of reopened claim, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), 38 C.F.R. § 3.400 (2010).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a). 38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

The Court has held that under VA law there is no basis for a freestanding earlier effective date claim from matters addressed in a final rating decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Generally, a determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final, if an appeal is not perfected.  38 C.F.R. § 20.1103 (2010).  Previous determinations which are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2010).  A claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the Court in a claim of CUE).

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).

Factual Background and Analysis

The earliest document that can be construed as a claim for service connection for pityriasis veriscolor (claimed as a skin condition) is the Veteran's formal claim for VA benefits with an accompanying statement in support of claim that was received by the RO on January 8, 1985.  

A May 1985 rating decision denied service connection for a skin condition of the neck, back, chest, feet and thighs.  The Veteran was notified of the denial in a June 1985 letter.  Although properly notified at his address of record, the Veteran did not file any documents evidencing disagreement with the rating action.

In correspondence received by the RO on October 28, 1987, the Veteran filed a request to reopen a claim for service connection for a skin condition.

In a July 1991 letter, the RO instructed the Veteran that he needed to submit treatment of his skin condition on a continuous basis since his discharge from the service.

In an August 1991 letter, the Veteran noted that his medical records from the Philadelphia VA Medical Center (VAMC) were not complete.  He requested a copy of all of his records.

In a September 1991 letter, the RO provided the Veteran with his requested information.

In a May 1992 letter, the RO informed the Veteran that his request to reopen his service connection claim based on Agent Orange exposure was deferred due to VA proposing new Agent Orange regulations.  The RO indicated that it would review the prior final disallowance of the claim once the new Agent Orange regulations were effective.

In an April 1994 rating decision, the RO denied the Veteran's claim for service connection for a skin condition due to Agent Orange exposure.  The Veteran was notified of the denial in an April 1994 letter.  He did not appeal this action.

In a correspondence received by the RO on November 27, 2006, the Veteran filed a request to reopen a claim for service connection for a skin condition due to his Agent Orange exposure.

A November 2007 rating decision granted service connection for pityriasis veriscolor (claimed as skin condition), with an effective date of November 27, 2006.  The RO indicated that November 27, 2006 was the date that the Veteran's claim to reopen was received.

The Board notes that the effective date of an award of service connection based on new and material evidence received after a final adjudication will be the later of the date entitlement arose or the date of receipt of the reopened claim unless the new and material evidence consists of service department records, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Based upon the evidence of record, the Board finds entitlement to an earlier effective date for the grant of entitlement to service connection for pityriasis veriscolor is not warranted.  The Veteran did not appeal the April 1994 rating action, and he is considered to have been adequately notified and there is no evidence of a timely notice of disagreement or perfected appeal from that determination.  Nor is there any indication in the record that the prior rating action should be revised due to clear and unmistakable error.  Applying the holding in Rudd to the facts of this case, the Board finds that an effective date prior to November 27, 2006 for the grant of service connection for pityriasis veriscolor, is not in order.

The Board notes that while the December 2010 supplemental statement of the case (SSOC) identified the effective date of service connection as November 26, 2006, the Veteran filed his claim to reopen on November 27, 2006.  Additionally, the November 2007 rating decision which granted service connection for pityriasis veriscolor (claimed as skin condition) indicated that November 27, 2006 was the date that the Veteran's claim to reopen was received.

The Board has determined that the record does not contain evidence of an unadjudicated formal or informal claim for entitlement to service connection for pityriasis veriscolor, prior to November 27, 2006.  

Based on 38 U.S.C.A. § 5110(a), the RO assigned the earliest effective date for the grant of service connection for pityriasis veriscolor (claimed as skin condition) permitted under the law.  38 C.F.R. § 3.400(b). 

Under the applicable statutes and regulations, the effective date of service connection is therefore correctly assigned as November 27, 2006, the date of receipt of the reopened claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

An effective date prior to November 27, 2006, for the grant of service connection for pityriasis veriscolor is denied.


____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


